Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 7/26/2022 and 7/26/2022 have been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Rautenberg-Groth (US 20170119122) fails to make prima facie obvious a permanent waving composition comprising a lanthionizing chemical relaxer composition, i.e., alkaline agent comprising hydroxide ions. The teachings of Lechner (WO2016058749, rejection is referenced to English Equivalent US 20170252291; EPO English Machine Translation attached), Nguyen (USP 6562327), Mintel (GNPD Step 3 Conditioner, p.1-4, February, 2017; XP002783016) and Albert (US 20130280199), as a whole, do not provide the motivation for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rautenberg-Groth in order to provide a method for treating chemically relaxed hair comprising applying a neutralizing composition to hair within 24 hours after a lanthionizing chemical relaxer composition has been rinsed from the hair, wherein after allowing the neutralizing composition to remain on the hair for about 10 seconds to about 30 minutes, without rinsing the neutralizing composition from the hair, applying a neutralizing conditioner, as claimed in the Claim Set filed 4/06/2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THURMAN WHEELER/Examiner, Art Unit 1619

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626